Citation Nr: 0119273	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a Home Improvement and Structural Alteration 
(HISA) grant for the cost of installing central air 
conditioning in the veteran's residence.  

(The issue of entitlement to increased initial evaluations 
for post-traumatic stress disorder (PTSD), currently rated 50 
percent and previously rated 30 percent disabling is the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to April 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs Medical Center (VAMC) in Lebanon, Pennsylvania.  The 
Philadelphia RO has jurisdiction of the claims folder.


REMAND

The veteran seeks a HISA grant for installation of central 
air conditioning in his residence.  It is asserted that 
because of his service connected amputation and his PTSD, 
that he needs the air conditioning to medically alleviate his 
disablement.  Private medical evidence has been submitted in 
support of this contention in an effort to establish the 
medical necessity of the air conditioning.  It has also been 
noted that he has chronic obstructive pulmonary disease and 
angina, that has been described as severe.

Evidence before the Board indicates that the request for a 
HISA grant was disapproved, but the form is not signed.  
Moreover, there is some evidence of a committee discussion 
concerning whether the appellant, who was at the time rated 
50 percent disabled, had pulmonary problems.  At the time of 
the discussion, there was apparently no such indication.  As 
noted, the record now contains such information.  There is 
private medical evidence of record noting the pulmonary 
problems as well as indicating that the service connected 
disorders provide a medical indication for the requested air 
conditioning unit.

There is, therefore, a question of whether the requested air 
conditioning unit is medically indicated.  Informed medical 
opinion is needed on this question.  This opinion should be 
based on a review of the evidence of record and a physical 
examination.


In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  Arrangements should be made to obtain 
copies of the medical treatment records 
from the private physician who has 
reportedly been treating the veteran.  
The veteran's assistance in obtaining 
these documents should be requested as 
needed.  Any records obtained should be 
associated with the claims folder.

2.  The VAMC should arrange for a 
comprehensive VA examination of the 
veteran.  Service connected and non-
service connected disorders should be set 
forth.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
After the examination, and reviewing the 
claims folders and other records on file, 
including records and opinions from the 
private doctor on file, an opinion on 
whether the air conditioning unit is 
"medically indicated."  Reasons why or 
why not should be specifically set forth.

3.  The VAMC should review the claims 
folder and ensure that all the foregoing 
development actions are fully completed.  
If not, steps should be taken to ensure 
the development.

4.  Thereafter, the claim should again be 
reviewed.  If the benefits sought are not 
granted the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  No action is required of the 
veteran until he is notified.

The Board intimates no opinion as to the outcome in this case 
by the action taken herein.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




